         Case 20-03398 Document 33 Filed in TXSB on 05/06/21 Page 1 of 6




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                §
                                      §
BRIAR BUILDING HOUSTON LLC,           §                     CASE NO. 19-33423
                                      §
       Debtor                         §                     CHAPTER 11
______________________________________§
GEORGE M LEE                          §
                                      §
       Plaintiff,                     §
                                      §
v.                                    §                     ADVERSARY NO. 20-3398
                                      §
MOHAMMAD ALI CHOUDHRI,                §
     Defendant,                       §
                                      §
And                                   §
                                      §
JETALL COMPANIES, INC.,               §
    Intervenor.                       §

  PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION MOTION TO DISMISS
 UNDER FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6), MOTION TO STRIKE
  UNDER FEDERAL RULE OF CIVIL PROCEDURE 12(f), AND MOTION FOR A
 MORE DEFINITE STATEMENT OF CLAIMS UNDER FEDERAL RULE OF CIVIL
                          PROCEDURE 12(e)

       Plaintiff George M. Lee (“Plaintiff”) comes before this Court and hereby files this

Plaintiff’s Reply to the Opposition (the “Opposition”) filed by Defendant Ali Choudhri

(“Choudhri”) and Intervenor Jetall Companies, Inc.’s (“Jetall”) (“collectively the “Defendants”)

to Plaintiff’s Motion to Dismiss under Federal Rules of Civil Procedure 12(b)(6), Motion to Strike

under Federal Rule of Civil Procedure 12(f), and Motion for a More Definite Statement of Claims

under Federal Rule of Civil Procedure 12(e) (Plaintiff’s “Motion to Dismiss”) for the specific
            Case 20-03398 Document 33 Filed in TXSB on 05/06/21 Page 2 of 6




purpose of addressing the erroneous factual and legal recitations contained in Defendants’

Opposition, and in support thereof would show unto the Court as follows:

       A. Texas Property Code Section 5 quite simply does not apply to the underlying
          transaction, which specifies it is for commercial purposes only.

           1.       Defendants’ Response attempts to obfuscate the issues by claiming that the factual

recitations contained in the August 12, 2013 Contract for Deed (the “Contract for Deed”) are

ineffective as void under Texas Property Code Section 5.073(b), providing that “a provision in an

executory contract that purports to waive a right or exempt a party from liability or duty under

this subchapter is void.” TEX. PROP. CODE 5.073(b).

           2.       However, even Defendant acknowledges that “the protections enumerated within

the provisions of Subchapter D do not apply to every contract for deed.” Ferrara v. Nutt, 555

S.W.3d 227, 240 (Tex. App.—Houston [1st Dist.] 2018, no pet.). Section 5 of the Texas Property

Code only applies to an executory contract for the conveyance of real property that is “used or to

be used” as the purchaser’s residence or as a residence of a person related to the purchaser within

the second degree of consanguinity or affinity. TEX. PROP. CODE 5.062(a).

           3.       The language of the Contract for Deed is clear and unambiguous; Jetall specifically

warrants that the underlying property was to be used “solely for business and commercial

purposes.” 1 They specifically warrant that neither the buyer nor anyone related to them within the

second degree of consanguinity “WILL NOT use Rivercrest Property as a residence or occupy the

property.” 2 Using the property located at 35 E. Rivercrest, Houston, Texas, 77042 (the “Rivercrest

Property”) for any residential purpose whatsoever is a breach of the underlying agreement and a




1
    See August 12, 2013 Contract for Deed, attached hereto as Exhibit A, page 4, ¶ 1.
2
    Id.

                                                           2
         Case 20-03398 Document 33 Filed in TXSB on 05/06/21 Page 3 of 6




basis for termination in and of itself. This is clearly distinct from the prohibited wavier of liability

under Section 5 of the Texas Property Code which specifically applies to residential contracts.

        4.      Nor would dismissing Defendants’ inapplicable claims under Section 5 of the Texas

Property code substantially hamstring the consumer protections contained in that statute. This is

because the Texas legislature clearly exempted commercial transactions from the protections of

that statute, and the underlying Contract for Deed unambiguously states that the Rivercrest

Property is not to be used for any residential purposes whatsoever. No residential executory

contract for deed will contain these recitals because it would make the contract void ab initio.

Dismissal of Defendants’ claims under this chapter would be perfectly consistent with the stated

purpose of the statute to curtail abuses of certain low-income individuals who could not afford a

home by means of a traditional mortgage. Senate Comm. on Int'l Relations, Trade & Tech., Bill

Analysis, Tex. S.B. 336, 74th Leg., R.S. (1995); House Comm. on Bus. & Indus., Bill Analysis,

Tex. S.B. 336, 74th Leg., R.S. (1995); see also Act of May 24, 1995, 74th Leg., R.S. Ch. 994, § 1,

1995 Tex. Gen. Laws 4982.

        5.      Defendants further argue that there is a factual issue precluding dismissal under

12(b)(6) at this juncture. However, if a contract's language can be given a certain or definite legal

meaning or interpretation, then the contract is not ambiguous and should be construed as a matter

of law.” El Paso Field Servs., L.P. v. MasTec N. Am., Inc., 389 S.W.3d 802, 806 (Tex. 2012). As

illustrated above, the underlying Contract for Deed unambiguously states that the Rivercrest

Property is to be used solely for commercial purposes. When a claimant’s allegations directly

contradict language in a contract that formed the basis for a lawsuit, the court need not give

credence to those allegations. See Gant v. Wallingford Board. of Educ., 69 F.3d 669, 674 (2d




                                                   3
            Case 20-03398 Document 33 Filed in TXSB on 05/06/21 Page 4 of 6




Cir.1995). The Court may thus appropriately disregard the alleged issues of fact precluding

dismissal at this stage.

           6.       In short, dismissal of Defendants’ claims under Section 5 of the Texas Property

Code is appropriate, supported by well-established law, and warranted in the case-at-bar.

       B. Contrary to Defendants’ assertions, Joe Hand directly supports Plaintiff’s claim that
          Defendants’ bare recitals of affirmative defenses be struck.

           7.       Defendants additionally assert that there is no support for the proposition that a bare

recital of an affirmative defense, without even the barest of attempts to show how it applies to the

underlying facts of the present case, means that these affirmative defenses should be struck, stating

that Joe Hand Promotions, Inc. v. Izalco, Inc., No. H-16-3696, 2017 WL 3130581, at *1 (S.D.

Tex. Jul. 24, 2017) “says no such thing.” 3

           8.       The United States District Court for the Southern District of Texas appears to

disagree with Defendants. In Joe Hand, that Court recites the well-established rule that “[u]nder

Rule 8(c), a defendant must ‘plead an affirmative defense with enough specificity or factual

particularity to give the plaintiff ‘fair notice’ of the defense that is being advanced.’” Id. at *1. It

is, frankly, unclear why Defendants would attempt to allege otherwise. In that case, the District

Court struck a purported affirmative defense of waiver because the defendants “did not allege what

right [plaintiff] waived or how it affects the claim…” instead stating that the plaintiff’s claims

were “barred in whole or in part because of waiver.” Id. at *3. This is essentially identical to the

bare recitations of facts contained in Defendants’ Objection.

           9.       In sum, there is ample authority supporting dismissal of Defendants’ affirmative

defenses for containing nothing but bare perfunctory recitations of each defense.




3
    Opposition at p. 5. A copy of the Joe Hand opinion is attached hereto as Exhibit B.

                                                            4
         Case 20-03398 Document 33 Filed in TXSB on 05/06/21 Page 5 of 6




       10.     Apart from the additional arguments raised herein, Plaintiff stands on the arguments

and factual recitations contained in his original Motion to Dismiss.

                                               Prayer

       Therefore, for the forgoing reasons, Plaintiff prays that this Court: (i) dismiss Defendants’

First, Second, and Third Counterclaims under Federal Rule of Civil Procedure 12(b)(6); (ii)

dismiss Defendants’ Fourth Counterclaim under Federal Rule of Civil Procedure 12(b)(6); (iii)

strike Defendants’ affirmative defenses raised in their Original Answer to Plaintiff’s First

Amended Complaint under Federal Rule of Civil Procedure 12(f); (iv) additionally, and/or in the

alternative, require Defendants to more specifically plead the affirmative defenses and their Eighth

Counterclaim as required herein under Federal Rule of Civil Procedure 12(e); and (v) afford

Plaintiff any other relief to which he might be entitled to at law or in equity.

                                       Respectfully submitted,

                                       SPONSEL MILLER GREENBERG PLLC
                                       /s/ Thane Tyler Sponsel III
                                       Thane Tyler Sponsel III
                                       Attorney-In-Charge
                                       Federal Bar No. 690068
                                       Texas State Bar No. 24056361
                                       Zachary Clark
                                       Federal ID No. 3087665
                                       Texas State Bar No. 24097502
                                       50 Briar Hollow Ln., Suite 370 West
                                       Houston, Texas 77027
                                       Telephone: (713) 892-5400
                                       Fax: (713) 892-5401
                                       Email: sponsel@smglawgroup.com
                                       Email: zachary.clark@smglawgroup.com

                                       Counsel for Plaintiff




                                                  5
        Case 20-03398 Document 33 Filed in TXSB on 05/06/21 Page 6 of 6




                              CERTIFICATE OF SERVICE


       I hereby certify that on this 6th day of May 2021, I electronically transmitted the
attached Plaintiff’s Reply to Defendants’ Objection to the Motion to Dismiss under Federal
Rules of Civil Procedure 12(b)(6), Motion to Strike under Federal Rule of Civil Procedure
12(f), and Motion or a More Definite Statement of Claims under Federal Rule of Civil
Procedure 12(e) to the Clerk of the Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to the following ECF registrants:

GOLD, WEEMS, BRUSER, SUES & RUNDELL
Evelyn I. Breithaupt (TBN: 24073951)
2001 MacArthur Drive
P.O. Box 6118
Alexandria, Louisiana 71307
Telephone: (318) 445-6471
Facsimile: (318) 445-6476
Email: ebreithaupt@goldweems.com

GUBERNICK LAW P.L.L.C.
Benjamin Gubernick
10720 West Indian School Rd. Ste. 19 PMB12
Phoenix, AZ 85037
Telephone: 734-678-5169
Email: ben@gubernicklaw.com

Counsel for Defendants
                                           /s/Thane Tyler Sponsel III
                                           Thane Tyler Sponsel III




                                              6
